Smith, J. Appellees filed a petition in the county court of Greene County, in which they prayed the court to make an order changing the boundary lines of special School District No. 33 of that county by carving out certain portions thereof and adding the same to Common School Districts. 12 and 39 of said county, said common school districts being adjoining 'districts thereto.  (1) The question in the case is whether the county court of that county has the authority to change the boun-, dary lines of a special school district organized under Act No. 321 of the Acts of 1909, page 947, and the decision of the case is controlled iby the construction given Act No. 35 of the Acts of 1915, page 108. The title of this act would indicate that it was intended to repeal Act No. 321 of the Acts of 1909; but a perusal of the entire act discloses the fact that the last enacted statute is a special act which applies only to Greene County. 'While the title of an act may be looked to to ascertain its meaning, it is still no part of the act and is not controlling in its construction. Laprairie v. City of Hot Springs, 124 Ark. 346.  (2) This special act is not entirely free from ambiguity, but a study of its provisions leads to two conclusions. The first of these conclusions is that Act 321 of the Acts of 1909 is repealed in so far as it applies to Greene County. Section 4 of this special act provides that sections 1, 2, 3 and 4 of Act 321 be repealed in so far. as it applies to Greene County; but there are only four sections of that act, and its language should be read as if it said the entire act was repealed in so far as it related to Greene County. The second conclusion is that the Legislature intended to give the county court the authoritv to dismember districts which ¡had been organized under the prior act. Section 3 of this special act ¡also provides that such order of dissolution -shall not conflict with vested rights which have accrued. But that restriction does not diminish the power there conferred. This limitation would exist even in the -absence of express legislative recognition.  (3) We have -several times .-said that the power of the Legislature in enacting laws for the formation or dissolution of -school districts was plenary, provided contractual obligations were not impaired. The motion to dismiss and the demurrer to the petition, both of which question the validity of the -special act,were properly overruled, and the judgment of the court is, therefore, affirmed.